Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 21, 2017                                                                                       Stephen J. Markman,
                                                                                                                Chief Justice

  154414                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       Kurtis T. Wilder,
            Plaintiff-Appellee,                                                                                      Justices


  v                                                                SC: 154414
                                                                   COA: 327197
                                                                   Kent CC: 14-010126-FC
  RAYMOND LAMONT CHEATHAM,
          Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the July 21, 2016
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 21, 2017
           p0614
                                                                              Clerk